 Case: 4:20-cv-00898-RLW Doc. #: 6 Filed: 07/08/20 Page: 1 of 2 PageID #: 20




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SERGEI KISHCHENKO,                   )
                                     )
       Petitioner,                   )
                                     )          CIVIL ACTION NO.
       v.                            )           2:19cv1087-MHT
                                     )                (WO)
UNITED STATES OF AMERICA,            )
                                     )
       Respondent.                   )

                            OPINION AND ORDER

       This    lawsuit       is    before      the       court     on     the

recommendation of the United States Magistrate Judge

that    the    case   be     transferred      to   the    United     States

District      Court   for    the   Eastern     District      of   Missouri

pursuant to 28 U.S.C. § 1631.                There are no objections

to the recommendation.              After an independent and de

novo review of the record, the court concludes that the

magistrate judge’s recommendation should be adopted.

                                    ***

       Accordingly, it is ORDERED as follows:

       (1) The magistrate judge's recommendation (doc. no.

4) is adopted.
 Case: 4:20-cv-00898-RLW Doc. #: 6 Filed: 07/08/20 Page: 2 of 2 PageID #: 21




    (2) This case is transferred to the United States

District    Court     for   the    Eastern     District      of   Missouri

pursuant to 28 U.S.C. § 1631.

    The     clerk     of    the    court      is    DIRECTED      to    take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 8th day of July, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
